NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BENJAMIN K. TOSCANO,                            No. 17-15995

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00292-MJS

 v.
                                                MEMORANDUM*
SCOTT KERNAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Michael J. Seng, Magistrate Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Benjamin K. Toscano, a California state prisoner, appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo whether the magistrate judge validly entered judgment on behalf of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We

vacate and remand.

      Toscano consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Toscano’s action

before the named defendants had been served. See 28 U.S.C. §§ 1915A(b)(1)-(2),

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                    17-15995